DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because “Break” (Figure 2) should be changed to –Brake--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: The applicant recites “less 3kgf” ([0014]), which should probably be changed to –less than 3kgf--.  

Claim Objections
4.	Claim 3 objected to because of the following informalities: Claim 3 recites “less 3kgf” (Line 2), which should probably be changed to –less than 3kgf--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “regenerative brake cooperation control”.  Claims 1, 7, 8, 11 recite “cooperation control” without mentioning regenerative braking.  It is unclear what functions “cooperation control” requires and how it reconciles with “regenerative brake cooperation control”.
Claims 1, 6-8, 10-11 recite “set pressure”.  It is unclear if this limitation requires a calculated target pressure based on some criteria or if it may be any predetermined pressure.

Claims 1, 7, 8, 11 recite “required brake pressure”.  It is unclear if this is the requested brake pressure generated by the user pressing the brake pedal or a predetermined pressure level.
Claim 1 introduces “an electric booster” twice (Lines 1, 3).  It is unclear how many electric boosters are required.
Claim 1 recites “A brake apparatus using an electric booster, comprising: an electric booster”.  It is unclear if the second electric booster is meant to form part of the brake apparatus or itself.
Claims 1, 7, 8 and 11 recite “ESC” in reference to Electronic Stability Control.  ESC is a method of controlling hydraulic components such as pumps and valves, but does not include such hardware.  It is unclear what structures and functions are encompassed by the limitation.
Claim 1 recites “a control unit configured…perform cooperation control through an ESC (Electronic Stability Control) and cooperation control through the electric booster”.  Dependent claim 7 recites “wherein the control unit performs cooperation control through the ESC when the required brake pressure and the current brake pressure are equal to or less than the set pressure, and performs cooperation control through the electric booster when the required brake pressure and the current brake pressure exceed the set pressure”.  It is unclear if the brake system uses the ESC and 
Claims 2 and 9 each recite “a pedal force” twice (Each claim: Lines 2, 8).  It is unclear how many pedals and/or forces are required.
Claims 6 and 10 each recite “wherein the set pressure is set to such a value that the brake pressure by the piston stroke of the master cylinder is changed from a non-linear section to a linear section”.  Figure 2 shows different portions of a curve labeled “non-linear” and “linear”, even though neither section is linear.  It is unclear what the claims require.
Claim 8 recites “performing, by the control unit, cooperation control through an ESC and cooperation control through the electric booster according to the comparison result between the required brake pressure and the current brake pressure and the set pressure”.  Dependent Claim 11 recites “wherein in the performing of the cooperation control through the ESC and the cooperation control through the electric booster according to the comparison results, the control unit performs the cooperation control through the ESC when the required brake pressure and the current brake pressure are equal to or less than the set pressure, and performs the cooperation control through the electric booster when the required brake pressure and the current brake pressure exceed the set pressure”.  It is unclear if the brake system uses the ESC and the booster together, or if they are alternate pressure sources whose use depends on the “set pressure”.
Claims 2 and 9 each recite “wherein the reaction disk has such stiffness that a pedal force, which is varied according to deformations [in/of] a central portion and an 
Claim 8 recites the limitation "the regenerative brake cooperation control" in line 8, excluding the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2020/0262409) in view of Yamaguchi et al (US 2018/0251108).
As per claim 1, Takahashi et al discloses a brake apparatus (Title) using an electric booster, comprising: 
an electric booster (Title) connected to a master cylinder (21) and configured to pressure a push rod (51) by pressurizing a reaction disk (50) using an electromotive force of a motor (37) with a pedal stepping force of a driver who steps on a brake pedal (6), and pressurize a piston (23) of the master cylinder through the push rod; and 
a control unit (9, 10), but does not disclose wherein the control unit is configured to compare required brake pressure by the pedal stepping force of the driver and current brake pressure by the motor control to set pressure, and perform cooperation control through an ESC (Electronic Stability Control) and cooperation control through the electric booster. 
Yamaguchi et al discloses brake apparatus comprising a control unit (90) configured to compare required brake pressure by the pedal stepping force of the driver and current brake pressure by the motor control to set pressure, and perform cooperation control through an ESC (Electronic Stability Control) and cooperation control through the electric booster ([0062]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Takahashi et al by using the boosting pump to control the wheel cylinder pressure above a predetermined value and using valves without the 
As per claim 2, Takahashi et al and Yamaguchi et al disclose the brake apparatus of claim 1.  Takahashi et al further discloses wherein the reaction disk has such stiffness that a pedal force, which is varied according to deformations in a central portion and an edge portion of the reaction disk by a change in pedal stepping force of the driver who pressurizes the central portion of the reaction disk through the operating rod and a change in electromotive force of the motor which pressurizes the edge portion of the reaction disk through a bolt screw (47), and a pedal force which is varied according to a change in brake pressure offset each other (50, Fig. 4; [0081]). 
As per claim 3, Takahashi et al and Yamaguchi et al disclose the brake apparatus of claim 2.  Takahashi et al discloses a rubber reaction disk ([0065]), but not wherein the reaction disk has such hardness and stiffness that a force of less 3 kgf is required to pressurize the reaction disk when only the central portion is pressurized only by the driver's force and compressed by 1 mm.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber reaction disk of Takahashi et al by forming it from rubber having appropriate elasticity in order to provide an acceptable brake pedal feel, as such a selection would only require routine experimentation (See MPEP 2144.04).
As per claim 4, Takahashi et al and Yamaguchi et al disclose the brake apparatus of claim 2.  Takahashi et al discloses a reaction disk (50) but does not disclose wherein the reaction disk has a thickness of at least 10 mm or more.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
	As per claim 5, Takahashi et al and Yamaguchi et al disclose the brake apparatus of claim 2.  Takahashi et al discloses a rubber reaction disk ([0065]), but not wherein the reaction disk has stiffness that satisfies the following equation:
                
                    
                        
                            C
                        
                        
                            1
                        
                    
                    <
                    
                        
                            
                                
                                    C
                                
                                
                                    5
                                
                            
                        
                        
                            a
                        
                    
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                    ×
                    
                        
                            C
                        
                        
                            4
                        
                    
                    ×
                    
                        
                            C
                        
                        
                            5
                        
                    
                
            
where                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     represents the stiffness of the reaction disk,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     represents the reciprocal of (booster reaction ratio                         
                            ×
                             
                        
                    pedal ratio),                         
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                             
                        
                    represents the cross-sectional area of the master cylinder,                         
                            
                                
                                    C
                                
                                
                                    5
                                
                            
                        
                     represents a change in pressure value depending on a piston displacement difference of 1 mm based on a required amount of liquid, and                         
                            a
                        
                     represents a pressure change during the regenerative brake cooperation control.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber reaction disk of Takahashi et al by forming it from rubber having appropriate elasticity in order to provide an acceptable brake pedal feel, as such a selection would only require routine experimentation (See MPEP 2144.04).
As per claim 7, Takahashi et al and Yamaguchi et al disclose the brake apparatus of claim 1.  Yamaguchi et al further discloses wherein the control unit performs cooperation control through the ESC when the required brake pressure and the current brake pressure are equal to or less than the set pressure ([0062]), and 
As per claim 8, Takahashi et al discloses a control method (Abstract) of a brake apparatus (Title) using an electric booster (Title) which is connected to a master cylinder (21) and configured to pressure a push rod (51) by pressurizing a reaction disk (50) using an electromotive force of a motor (37) with a pedal stepping force of a driver who steps on a brake pedal (6), and pressurize a piston (23) of the master cylinder through the push rod, the control method comprising: comparing, by a control unit (9, 10).  Takahashi et al does not disclose comparing required brake pressure by the pedal stepping force of the driver and current brake pressure by the motor control to set pressure; and performing, by the control unit, cooperation control through an ESC and cooperation control through the electric booster according to the comparison result between the required brake pressure and the current brake pressure and the set pressure. 
Yamaguchi et al discloses brake apparatus comparing, by a control unit (90), required brake pressure by the pedal stepping force of the driver and current brake pressure by the motor control to set pressure ([0062]); and 
performing, by the control unit, cooperation control through an ESC and cooperation control through the electric booster according to the comparison result between the required brake pressure and the current brake pressure and the set pressure ([0062]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Takahashi et al by using the boosting pump to control the wheel cylinder pressure 
As per claim 9, Takahashi et al and Yamaguchi et al disclose the control method of claim 8.  Takahashi et al further discloses wherein the reaction disk has such stiffness that a pedal force, which is varied according to deformations of a central portion and an edge portion of the reaction disk by a change in pedal stepping force of the driver who pressurizes the central portion of the reaction disk through the operating rod and a change in electromotive force of the motor which pressurizes the edge portion of the reaction disk through a bolt screw (47), and a pedal force which is varied according to a change in brake pressure offset each other (50, Fig. 4; [0081]). 
As per claim 11, Takahashi et al and Yamaguchi et al disclose the control method of claim 8.  Yamaguchi et al further discloses wherein in the performing of the cooperation control through the ESC and the cooperation control through the electric booster according to the comparison results, the control unit performs the cooperation control through the ESC when the required brake pressure and the current brake pressure are equal to or less than the set pressure ([0062]), and performs the cooperation control through the electric booster when the required brake pressure and the current brake pressure exceed the set pressure ([0062]).
10.	Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2020/0262409) in view of Yamaguchi et al (US 2018/0251108) and further in view of Niino (US 6,439,674).

Niino discloses a braking apparatus wherein the set pressure is set to such a value that the brake pressure by the piston stroke of the master cylinder is changed from a non-linear section to a linear section (Fig. 8).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Takahashi et al by adjusting the target pressure as a function of time as taught by Niino in order to provide optimum brake force distribution.
	As per claim 10, Takahashi et al and Yamaguchi et al disclose the control method of claim 8, but do not disclose wherein the set pressure is set to such a value that the brake pressure by the piston stroke of the master cylinder is changed from a non-linear section to a linear section.
Niino discloses a braking apparatus wherein the set pressure is set to such a value that the brake pressure by the piston stroke of the master cylinder is changed from a non-linear section to a linear section (Fig. 8).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Takahashi et al by adjusting the target pressure as a function of time as taught by Niino in order to provide optimum brake force distribution.
Conclusion
:
	Brake systems
Goto et al (US 2019/0315322).
Choi (US 2016/0280201).
Nozawa et al (US 2013/0025273).
Terazawa et al (US 2005/0023891).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657         
                                                                                                                                                                                               /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657